DETAILED ACTION
1. 	Upon Reconsideration, the Non-Final Rejection mailed on June 15, 2022 is vacated.  New Non-Final Rejection is set forth follows:
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abd Elhamid et al. (US 2017/0067425 A1).  
	Regarding claim 1, notes Figure 1-2, Abd Elhamid invention teaches a vehicle system [vehicle (10)] comprising: a first tank [pressurizable gas-phase fuel tank (24)] configured to contain compressed gaseous fuel [gas-phase fuel (22)]; and a second tank [liquid fuel tank (26)] fluidly couplable to the first tank (24) [Figure 1 illustrates the first tank (24) fluidly couplable to device (26) via numeral (31)] and an internal combustion engine [ICE (70)], the second tank (26) configured to store gaseous fuel [permeated gas-phase fuel (31) or gaseous mixture (55)] from the first tank (24) in a communal cavity [space (23)] with a non-combustible liquid [liquid fuel (52)], and to selectively deliver the gaseous fuel via a first outlet [gas-phase fuel supply tube (84) or para. 0058 discloses the fuel vapor is conveyed through vapor conduit 42 which opens into a canister 41 and through purge conduit 43 into the ICE 70], and the non-combustible liquid via a second outlet [liquid fuel supply tube (54)], to the internal combustion engine (70).  
Thus, Adb Elhamid meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to a compressed gaseous fuel is in the first tank.
However, from the specification of Adb Elhamid, which describes the pressurizable gas-phase fuel tank.  As such, the disclosure of Adb Elhamid is considered to inherently possess the claimed pressurizable gas-phase fuel would have been well-known to be equivalent to compressed gaseous fuel is contained in the first tank is supplied to the second tank.  Alternatively, it would have been obvious to one of ordinary skill in the art to have provided the compressed gaseous fuel from the first tank to the second tank.  See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1, Adb Elhamid meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to a turbine disposed within a fluid path between the first tank and the second tank.
However, notes para. 0040, Adb Elhamid discloses the natural gas may be injected in an intake manifold or in the intake of a supercharger or turbocharger.  As such, the disclosure of Adb Elhamid is considered to inherently possess the claimed turbine disposed within a fluid path between the fist tank and the second tank.  Alternatively, it would have been obvious to one of ordinary skill in the art to have provided a turbine is disposed in the vehicle system as claimed.  See also MPEP 2144.04. IV.A.
Regarding claim 3, as discussed in claim 1, Adb Elhamid meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to a condenser having an inlet coupled to an exhaust path of the internal combustion engine and an outlet coupled to the second tank.
However, notes para. 0033, Adb Elhamid teaches the means for condensable of heavier hydrocarbons has known to be equivalent to a condenser disposed in the engine system.  As such, the disclosure of Adb Elhamid is considered to inherently possess the claimed condenser.  Alternatively, it would have been obvious to one of ordinary skill in the art to have provided a condenser is disposed in the vehicle system as claimed.  See also MPEP 2144.04. IV.A.
	Regarding claims 4 and 5, as discussed in claim 1, a pump and air conditioning condenser are fluidly disposed in the vehicle system would have been obvious matter of automobile design choice well within the level of ordinary skill in the art.  Moreover, there is nothing in the record, which establishes that the claimed parameters present a novel or unexpected result (see In re Kuhle, 562F. 2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding to claims 6 and 7, as discussed in claim 1, Adb Elhamid disclosed the claimed invention except for the pressure range between 350 bar -750 bar for the first tank and 30 bar-350 bar for second tank.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, Adb Elhamid meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the valves associated with the gas inlet, outlet and the liquid inlet, outlet of the second tank.
	The use of the valves to control the flow of gas and liquid in the system is so notoriously well known in the art, so as to be proper for official notice.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have provided the control the flow of the gas and the liquid in or out the second tank, as is well known in the art.
Regarding claim 9, see discussion in claim 6 and 7.
	Regarding claim 10, as discussed in claim 1, notes Figure 1, which described the incombustible liquid from an exhaust of internal combustion engine is supplied to the second tank.
	Regarding claims 11-15, see discussions in claims 1-5.
	Regarding claims 16-20, see discussions in claims 1-5, Adb Elhamid further teaches a powertrain controller (40) which programmed to control the flow of the pressurized gaseous fuel in the system.
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
September 27, 2022




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 28, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747